     CASE 0:19-cv-02882-ADM-DTS Document 100 Filed 08/21/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Sally Ness,                                   Case No. 19-cv-2882 (ADM/DTS)

                                Plaintiff,
                                                  DECLARATION OF
v.                                            KATHERINE M. SWENSON IN
                                             SUPPORT OF BILL OF COSTS OF
City of Bloomington; Michael O.                  DEFENDANTS CITY OF
Freeman, in his official capacity as         BLOOMINGTON, TROY MEYER,
Hennepin County Attorney; Troy                    AND MIKE ROEPKE
Meyer, individually and in his official
capacity as a police officer, City of
Bloomington; Mike Roepke, individually
and in his official capacity as a police
officer, City of Bloomington

                            Defendants.



       I, Katherine M. Swenson, declare as follows:

       1.     I am an attorney with the law firm Greene Espel PLLP, legal counsel

retained to represent Defendants City of Bloomington, Mike Roepke, and Troy

Meyer (“the City Defendants”) in the above-referenced matter.

       2.     I submit this declaration based on personal knowledge in support of

the City Defendants’ Bill of Costs.

       3.     The following chart outlines the courtesy-copy charges our clients

incurred and were invoiced for as a result of defending this matter:
         CASE 0:19-cv-02882-ADM-DTS Document 100 Filed 08/21/20 Page 2 of 2




              Amount
  Date                                          Description
              Claimed
                        Courtesy copies charges of Defendants     1,158 pages x $0.10
                        City of Bloomington, Troy Meyer, and
                        Mike Roepke's opposition briefing to      $86.25 charged to
                        Plaintiff's Motion for Preliminary        clients
                        Injunction and supporting declarations
12/19/2019       $86.25 and exhibits
                        Courtesy copies of Defendants City of
                        Bloomington, Troy Meyer, and Mike
                        Roepke's Motion to Dismiss briefing
2/27/2020         $8.20 and supporting declarations               82 pages x $0.10
 TOTAL           $94.45


          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the

   foregoing is true and correct.


   Executed on August 21, 2020          s/ Katherine M. Swenson
                                        Katherine M. Swenson




                                          2
